NO. 12-14-00334-CV

                          IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

BENITO HINOJOSA,                                 §      APPEAL FROM THE 3RD
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Benito Hinojosa, an inmate, appeals the trial court’s order authorizing the withdrawal of
funds from his inmate trust account. Texas Civil Practice and Remedies Code Chapter 14
applies to this appeal. We dismiss the appeal as frivolous.


                               INMATE LITIGATION–CHAPTER 14
       Effective January 1, 2012, Chapter 14 of the Texas Civil Practice and Remedies Code
was amended to apply to an action, including an appeal or an original proceeding, brought by an
inmate in a district, county, justice of the peace, or small claims court or an appellate court in
which an affidavit of indigence is also filed. TEX. CIV. PRAC. & REM. CODE ANN. § 14.002
(West Supp. 2014). This means that the requirements of Chapter 14 apply when inmates file an
action in a trial court just as when they file an appeal or an original proceeding in an appellate
court. See id.
       Chapter 14 requires the inmate to file an affidavit or declaration “relating to previous
filings” in which the inmate must detail all previous actions filed pro se, other than a suit under
the Texas Family Code. Id. § 14.004(a) (West Supp. 2014). The affidavit or declaration must be
accompanied by a certified copy of his “inmate trust account statement” that “reflect[s] the
balance of the account at the time the claim is filed and activity in the account during the six
months preceding the date on which the claim is filed.” Id. §§ 14.004(c) (West Supp. 2014);
14.006(f) (West 2002). The filings required under Chapter 14 are “an essential part of the
process by which courts review inmate litigation.” Hickson v. Moya, 926 S.W.2d 397, 399 (Tex.
App.–Waco 1996, no writ).
         The failure to file the affidavit or declaration with the required information about
previous filings or the inmate trust account statement can result in dismissal without notice or
hearing. See, e.g., Amir-Sharif v. Mason, 243 S.W.3d 854, 857 (Tex. App.–Dallas 2008, no
pet.); Thompson v. Rodriguez, 99 S.W.3d 328, 330 (Tex. App.–Texarkana 2003, no pet.).
Further, when an inmate fails to comply with requirements for the affidavit or declaration of
previous filings, the trial court may assume that the current action is substantially similar to one
previously filed by an inmate and thus is frivolous. Bell v. Tex. Dep’t of Criminal Justice–
Institutional Div., 962 S.W.2d 156, 158 (Tex. App.–Houston [14th Dist.] 1998, pet. denied).
We see no reason why this caselaw interpreting the Chapter 14 requirements as they apply to
actions filed in trial courts should not also now apply to actions filed in appellate courts. See
Douglas v. Turner, 441 S.W.3d 337, 338 (Tex. App.–Waco 2013, no pet.).
         In this action, Hinojosa did not file an affidavit of previous filings accompanied by a
certified copy of his inmate trust account. Because the requirements of Chapter 14 now apply to
inmate proceedings in the courts of appeals, caselaw permits us to dismiss Hinojosa’s appeal
without notice.


                                                   CONCLUSION
         Hinojosa did not comply with the Chapter 14 requirements for an affidavit of previous
filings and an inmate trust account statement. Therefore, we dismiss this appeal as frivolous.
See Bell, 962 S.W.2d at 158.
Opinion delivered November 19, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                         NOVEMBER 19, 2014


                                          NO. 12-14-00334-CV


                                       BENITO HINOJOSA,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 3rd District Court
                           of Anderson County, Texas (Tr.Ct.No. 29812)

                       THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed as frivolous; and that this decision be certified
to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.